DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Speicher et al. WO2021226394A1, hereainafter Speicher.
Regarding claim 1, Speicher teaches a method performed by a terminal including a device side time sensitive network (TSN) translator (DS-TT) in a wireless communication system (Speicher: para. [0029] and Fig. 4 404 UE and para. [0169] FIG. 9 is a diagram 900 of a hardware implementation for an apparatus 902. The apparatus 902 may be a UE, a component of a UE, or may implement UE functionality. The apparatus 902 may include acellular baseband processor 904 (also referred to as a modem) coupled to a cellular RF transceiver 922), the method comprising:
receiving, from a first network function entity via a base station, time synchronization information associated with a 5th generation system (5GS) capability to support time synchronization of a time sensitive network (TSN) system (Speicher: para. [0089 & 0088] and Fig. 5 the PTP parameters message 520 may include a PTP instance ID including a PTP profile indicator, a transport type indicator, and a grandmaster enabled indicator. The PTP profile indicator may indicate the PTP profile that the DS- TT 506 is to apply for PTP messages and as identified by the PTP profile ID. The transport type indicator may indicate the transport type that the DS-TT 506 is to use, such as IPv4, IPv6, and/or Ethernet. The grandmaster enabled indicator may indicate whether the DS-TT 506 is to operate as a grandmaster. In some examples, when the DS-TT 506 is enabled to operate as a grandmaster, the DS-TT 506 may transmit Announce messages, Sync messages, and/or Follow-up messages to the downstream device(s) 508. para. [0031 & 0029 & 0082] Example techniques disclosed herein enable a UE and/or a DS-TT to operate as a PTP grand master clock. Disclosed examples enable the UE / DS-TT to indicate to the network that the UE /DS-TT is capable of operating as aPTP grand master clock and which version of P TP the UE /DS-TT supports. Disclosed techniques also enable the network to provide PTP parameters to the UE / DS-TT. Additionally, disclosed techniques enable the network to activate and/or deactivate the PTP grand master clock functionality of the UE / DS-TT.), 
wherein the time synchronization information includes first information indicating a capability of the DS-TT being a grandmaster for the time synchronization and second information on a transport type for a distribution of the time synchronization (Speicher: para. [0089] In an example, the PTP parameters message 520 may include a PTP instance ID including a PTP profile indicator, a transport type indicator, and a grandmaster enabled indicator. The PTP profile indicator may indicate the PTP profile that the DS- TT 506 is to apply for PTP messages and as identified by the PTP profile ID. The transport type indicator may indicate the transport type that the DS-TT 506 is to use, such as IPv4, IPv6, and/or Ethernet. The grandmaster enabled indicator may indicate whether the DS-TT 506 is to operate as a grandmaster. In some examples, when the DS-TT 506 is enabled to operate as a grandmaster, the DS-TT 506 may transmit Announce messages, Sync messages, and/or Follow-up messages to the downstream device(s) 508. [0085] The capability message 510 may include one or more of supported PTP instance types (e.g., as defined in IEEE Std. 1588-2019), supported transport types (e.g., IPv4, IPv6, and/or Ethernet), supported delay mechanisms (e.g., as defined in IEEE Std. 1588- 2019), PTP grandmaster capable (e.g., whether the DS-TT 506 supports acting as a PTP grandmaster), gPTP grandmaster capable (e.g., whether the DS-TT 506 supports acting as a gPTP grandmaster), supported PTP profiles (e.g., as defined in IEEE Std. 1588-2019), and/or number of supported PTP instances. para. [0110 & 0085] The capability message 610 may include one or more of supported PTP instance types (e.g., as defined in IEEE Std. 1588-2019), supported transport types (e.g., IPv4, IPv6, and/or Ethernet), supported delay mechanisms (e.g., as defined in IEEE Std. 1588- 2019), PTP grandmaster capable (e.g., whether the UE 604 supports acting as a PTP grandmaster), gPTP grandmaster capable (e.g., whether the UE 604 supports acting as a gPTP grandmaster), supported PTP profiles (e.g., as defined in IEEE Std. 1588- 2019), number of supported PTP instances, and/or a PTP instance ID);
generating a first sync message based on the time synchronization information (Speicher: [0095] At 540, the DS-TT 506 generates, based on PTP parameters, PTP message(s) 550 including time information. For example, the DS-TT 506 may generate one or more PTP message(s) 550 after receiving the activation message 530 from the base station 502. In some examples, generating a PTP message 550 may include providing time information (e.g., the most recent time information 505) to the downstream device(s) 508. As described above, the time information may be the absolute timing of radio frames based on a 5GS clock (e.g., the 5GS clock 430 of FIG. 4). The DS-TT 506 may also generate the PTP message(s) 550 based on the one or more PTP parameters received in the PTP parameters message 520. For example, a sending rate parameter of the PTP parameters message 520 may instruct the UE 504 to generate and transmit PTP messages every 50 milliseconds (ms). Thus, it may be appreciated that the DS- TT 506 may apply the time information and the one or more PTP parameters when generating the PTP message(s) 550 (e.g., at 540) and when transmitting the generated PTP message(s) 550 to the downstream device(s) 508); and
transmitting, to an external precision time protocol (PTP) port of the TSN system, the first sync message for the time synchronization based on the transport type (Speicher: [0095] At 540, the DS-TT 506 generates, based on PTP parameters, PTP message(s) 550 including time information. For example, the DS-TT 506 may generate one or more PTP message(s) 550 after receiving the activation message 530 from the base station 502. In some examples, generating a PTP message 550 may include providing time information (e.g., the most recent time information 505) to the downstream device(s) 508. As described above, the time information may be the absolute timing of radio frames based on a 5GS clock (e.g., the 5GS clock 430 of FIG. 4). The DS-TT 506 may also generate the PTP message(s) 550 based on the one or more PTP parameters received in the PTP parameters message 520. For example, a sending rate parameter of the PTP parameters message 520 may instruct the UE 504 to generate and transmit PTP messages every 50 milliseconds (ms). Thus, it may be appreciated that the DS- TT 506 may apply the time information and the one or more PTP parameters when generating the PTP message(s) 550 (e.g., at 540) and when transmitting the generated PTP message(s) 550 to the downstream device(s) 508).

Regarding claim 2,  Speicher teaches the method of claim 1, wherein the transport type is associated with one of a generic PTP (gPTP) or a PTP (Speicher: para. [0110 & 0085] The capability message 610 may include one or more of supported PTP instance types (e.g., as defined in IEEE Std. 1588-2019), supported transport types (e.g., IPv4, IPv6, and/or Ethernet), supported delay mechanisms (e.g., as defined in IEEE Std. 1588- 2019), PTP grandmaster capable (e.g., whether the UE 604 supports acting as a PTP grandmaster), gPTP grandmaster capable (e.g., whether the UE 604 supports acting as a gPTP grandmaster), supported PTP profiles (e.g., as defined in IEEE Std. 1588- 2019), number of supported PTP instances, and/or a PTP instance ID. para. [0089] In an example, the PTP parameters message 520 may include a PTP instance ID including a PTP profile indicator, a transport type indicator, and a grandmaster enabled indicator. The PTP profile indicator may indicate the PTP profile that the DS- TT 506 is to apply for PTP messages and as identified by the PTP profile ID. The transport type indicator may indicate the transport type that the DS-TT 506 is to use, such as IPv4, IPv6, and/or Ethernet. The grandmaster enabled indicator may indicate whether the DS-TT 506 is to operate as a grandmaster. In some examples, when the DS-TT 506 is enabled to operate as a grandmaster, the DS-TT 506 may transmit Announce messages, Sync messages, and/or Follow-up messages to the downstream device(s) 508.).

Regarding claim 3,  Speicher teaches the method of claim 1, wherein the first network function entity includes at least one of a TSN application function (TSN AF) entity or a network exposure function (NEF) entity (Speicher: para. [0090] In some examples, the DS-TT 506 may receive the PTP parameters message 520 in a PMIC. For example, a TSN AF (e.g., the TSN AF 422 of FIG. 4) or anNEF (e.g., the NEF 418 of FIG. 4) may transmit the PTP parameters message 520 that is relayed by the base station 502 to the DS-TT 506 in a downlink PMIC).

Regarding claims 11-13, Speicher teaches a terminal including a device side time sensitive network (TSN) translator (DS-TT) in a wireless communication system, the terminal comprising: a transceiver configured to transmit and receive a signal; and a controller coupled with the transceiver (Speicher: para. [0029] and Fig. 4 404 UE and para. [0169] FIG. 9 is a diagram 900 of a hardware implementation for an apparatus 902. The apparatus 902 may be a UE, a component of a UE, or may implement UE functionality. The apparatus 902 may include acellular baseband processor 904 (also referred to as a modem) coupled to a cellular RF transceiver 922) and Speicher disclose all the limitations as discussed in the rejection of claims 1-3, and therefore apparatus claims 11-13 are rejected using the same rationales.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6-8 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Speicher et al. WO2021226394A1, hereainafter Speicher in view of Wang et al. US 20210359778 A1, hereinafter Wang.
Regarding claim 6, Speicher teaches a method performed by a second network function entity including a network side time sensitive network (TSN) translator (NW-TT) in a communication system (Speicher: para. [0075] In the illustrated example of FIG. 4, a user plane function (UPF) 420, where UPF, in para. [0076] and Fig. 4 include a network TT (NW-TT) 424, and in para. [0026], which includes transceiver and controller), the method comprising:
receiving, from a first network function entity, time synchronization information associated with a 5th generation system (5GS) capability to support time synchronization of a time sensitive network (TSN) system (Speicher: para. [0089 & 0088] and Fig. 5 the PTP parameters message 520 may include a PTP instance ID including a PTP profile indicator, a transport type indicator, and a grandmaster enabled indicator. The PTP profile indicator may indicate the PTP profile that the DS- TT 506 is to apply for PTP messages and as identified by the PTP profile ID. The transport type indicator may indicate the transport type that the DS-TT 506 is to use, such as IPv4, IPv6, and/or Ethernet. The grandmaster enabled indicator may indicate whether the DS-TT 506 is to operate as a grandmaster. In some examples, when the DS-TT 506 is enabled to operate as a grandmaster, the DS-TT 506 may transmit Announce messages, Sync messages, and/or Follow-up messages to the downstream device(s) 508. para. [0031 & 0029 & 0082] Example techniques disclosed herein enable a UE and/or a DS-TT to operate as a PTP grand master clock. Disclosed examples enable the UE / DS-TT to indicate to the network that the UE /DS-TT is capable of operating as aPTP grand master clock and which version of P TP the UE /DS-TT supports. Disclosed techniques also enable the network to provide PTP parameters to the UE / DS-TT. Additionally, disclosed techniques enable the network to activate and/or deactivate the PTP grand master clock functionality of the UE / DS-TT.), 
wherein the time synchronization information includes first information associated with a capability of the TT being a grandmaster for the time synchronization and second information on a transport type for a distribution of the time synchronization (Speicher: para. [0089] In an example, the PTP parameters message 520 may include a PTP instance ID including a PTP profile indicator, a transport type indicator, and a grandmaster enabled indicator. The PTP profile indicator may indicate the PTP profile that the DS- TT 506 is to apply for PTP messages and as identified by the PTP profile ID. The transport type indicator may indicate the transport type that the DS-TT 506 is to use, such as IPv4, IPv6, and/or Ethernet. The grandmaster enabled indicator may indicate whether the DS-TT 506 is to operate as a grandmaster. In some examples, when the DS-TT 506 is enabled to operate as a grandmaster, the DS-TT 506 may transmit Announce messages, Sync messages, and/or Follow-up messages to the downstream device(s) 508. [0085] The capability message 510 may include one or more of supported PTP instance types (e.g., as defined in IEEE Std. 1588-2019), supported transport types (e.g., IPv4, IPv6, and/or Ethernet), supported delay mechanisms (e.g., as defined in IEEE Std. 1588- 2019), PTP grandmaster capable (e.g., whether the DS-TT 506 supports acting as a PTP grandmaster), gPTP grandmaster capable (e.g., whether the DS-TT 506 supports acting as a gPTP grandmaster), supported PTP profiles (e.g., as defined in IEEE Std. 1588-2019), and/or number of supported PTP instances. para. [0110 & 0085] The capability message 610 may include one or more of supported PTP instance types (e.g., as defined in IEEE Std. 1588-2019), supported transport types (e.g., IPv4, IPv6, and/or Ethernet), supported delay mechanisms (e.g., as defined in IEEE Std. 1588- 2019), PTP grandmaster capable (e.g., whether the UE 604 supports acting as a PTP grandmaster), gPTP grandmaster capable (e.g., whether the UE 604 supports acting as a gPTP grandmaster), supported PTP profiles (e.g., as defined in IEEE Std. 1588- 2019), number of supported PTP instances, and/or a PTP instance ID);
generating a first sync message based on the time synchronization information (Speicher: para. [0089] In an example, the PTP parameters message 520 may include a PTP instance ID including a PTP profile indicator, a transport type indicator, and a grandmaster enabled indicator. The PTP profile indicator may indicate the PTP profile that the DS- TT 506 is to apply for PTP messages and as identified by the PTP profile ID. The transport type indicator may indicate the transport type that the DS-TT 506 is to use, such as IPv4, IPv6, and/or Ethernet. The grandmaster enabled indicator may indicate whether the DS-TT 506 is to operate as a grandmaster. In some examples, when the DS-TT 506 is enabled to operate as a grandmaster, the DS-TT 506 may transmit Announce messages, Sync messages, and/or Follow-up messages to the downstream device(s) 508. [0085] The capability message 510 may include one or more of supported PTP instance types (e.g., as defined in IEEE Std. 1588-2019), supported transport types (e.g., IPv4, IPv6, and/or Ethernet), supported delay mechanisms (e.g., as defined in IEEE Std. 1588- 2019), PTP grandmaster capable (e.g., whether the DS-TT 506 supports acting as a PTP grandmaster), gPTP grandmaster capable (e.g., whether the DS-TT 506 supports acting as a gPTP grandmaster), supported PTP profiles (e.g., as defined in IEEE Std. 1588-2019), and/or number of supported PTP instances. para. [0110 & 0085] The capability message 610 may include one or more of supported PTP instance types (e.g., as defined in IEEE Std. 1588-2019), supported transport types (e.g., IPv4, IPv6, and/or Ethernet), supported delay mechanisms (e.g., as defined in IEEE Std. 1588- 2019), PTP grandmaster capable (e.g., whether the UE 604 supports acting as a PTP grandmaster), gPTP grandmaster capable (e.g., whether the UE 604 supports acting as a gPTP grandmaster), supported PTP profiles (e.g., as defined in IEEE Std. 1588- 2019), number of supported PTP instances, and/or a PTP instance ID); and
transmitting, to an external precision time protocol (PTP) port of the TSN system, the first sync message for the time synchronization based on the transport type (Speicher: para. [0089] In an example, the PTP parameters message 520 may include a PTP instance ID including a PTP profile indicator, a transport type indicator, and a grandmaster enabled indicator. The PTP profile indicator may indicate the PTP profile that the DS- TT 506 is to apply for PTP messages and as identified by the PTP profile ID. The transport type indicator may indicate the transport type that the DS-TT 506 is to use, such as IPv4, IPv6, and/or Ethernet. The grandmaster enabled indicator may indicate whether the DS-TT 506 is to operate as a grandmaster. In some examples, when the DS-TT 506 is enabled to operate as a grandmaster, the DS-TT 506 may transmit Announce messages, Sync messages, and/or Follow-up messages to the downstream device(s) 508. [0085] The capability message 510 may include one or more of supported PTP instance types (e.g., as defined in IEEE Std. 1588-2019), supported transport types (e.g., IPv4, IPv6, and/or Ethernet), supported delay mechanisms (e.g., as defined in IEEE Std. 1588- 2019), PTP grandmaster capable (e.g., whether the DS-TT 506 supports acting as a PTP grandmaster), gPTP grandmaster capable (e.g., whether the DS-TT 506 supports acting as a gPTP grandmaster), supported PTP profiles (e.g., as defined in IEEE Std. 1588-2019), and/or number of supported PTP instances. para. [0110 & 0085] The capability message 610 may include one or more of supported PTP instance types (e.g., as defined in IEEE Std. 1588-2019), supported transport types (e.g., IPv4, IPv6, and/or Ethernet), supported delay mechanisms (e.g., as defined in IEEE Std. 1588- 2019), PTP grandmaster capable (e.g., whether the UE 604 supports acting as a PTP grandmaster), gPTP grandmaster capable (e.g., whether the UE 604 supports acting as a gPTP grandmaster), supported PTP profiles (e.g., as defined in IEEE Std. 1588- 2019), number of supported PTP instances, and/or a PTP instance ID).
It is noted that Speicher does not explicitly disclose: NW-TT being a grandmaster. 
However, Wang from the same or similar fields of endeavor teaches the use of:
NW-TT being a grandmaster (Wang: para. [0107] In this case, each interface of the 5G system is seen by the connected TSN networks and by the End stations, as separate GMs, each of them operating in independent gPTP domains, but providing the same time to all the connected networks. For example, the 5G clock at the transport function (TP) of the UPF is acting as TSN GM and provides GM reference to the TSN Work Domains 1 and 2, where UPF includes translator/adaptor function para. [0072-0086]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Wang in the method of Speicher. One of ordinary skill in the art would be motivated to do so for all connected domains are locked to the 5GS clock (same universal time; all working clock domains synchronous to the universal time) (Wang: para. [0106-0107]). 

Regarding claim 7,  Speicher and Wang teach the  method of claim 6,
wherein the transport type is associated with one of a generic PTP (gPTP) or a PTP (Speicher: para. [0110 & 0085] The capability message 610 may include one or more of supported PTP instance types (e.g., as defined in IEEE Std. 1588-2019), supported transport types (e.g., IPv4, IPv6, and/or Ethernet), supported delay mechanisms (e.g., as defined in IEEE Std. 1588- 2019), PTP grandmaster capable (e.g., whether the UE 604 supports acting as a PTP grandmaster), gPTP grandmaster capable (e.g., whether the UE 604 supports acting as a gPTP grandmaster), supported PTP profiles (e.g., as defined in IEEE Std. 1588- 2019), number of supported PTP instances, and/or a PTP instance ID. para. [0089] In an example, the PTP parameters message 520 may include a PTP instance ID including a PTP profile indicator, a transport type indicator, and a grandmaster enabled indicator. The PTP profile indicator may indicate the PTP profile that the DS- TT 506 is to apply for PTP messages and as identified by the PTP profile ID. The transport type indicator may indicate the transport type that the DS-TT 506 is to use, such as IPv4, IPv6, and/or Ethernet. The grandmaster enabled indicator may indicate whether the DS-TT 506 is to operate as a grandmaster. In some examples, when the DS-TT 506 is enabled to operate as a grandmaster, the DS-TT 506 may transmit Announce messages, Sync messages, and/or Follow-up messages to the downstream device(s) 508.).

Regarding claim 8,  Speicher and Wang teach the  method of claim 6,
wherein the first network function entity includes at least one of a TSN application function (TSN AF) entity or a network exposure function (NEF) entity.
(Speicher: para. [0090] In some examples, the DS-TT 506 may receive the PTP parameters message 520 in a PMIC. For example, a TSN AF (e.g., the TSN AF 422 of FIG. 4) or an NEF (e.g., the NEF 418 of FIG. 4) may transmit the PTP parameters message 520 that is relayed by the base station 502 to the DS-TT 506 in a downlink PMIC)

Regarding claims 16-18, Speicher teaches a second network function entity including a network side time sensitive network (TSN) translator (NW-TT) in a communication system, the second network function entity comprising: a transceiver configured to transmit and receive a signal; and a controller coupled with the transceiver (Speicher: para. [0075] In the illustrated example of FIG. 4, a user plane function (UPF) 420, where UPF, in para. [0076] and Fig. 4 include a network TT (NW-TT) 424, and in para. [0025-0026], which includes transceiver and controller) 424), and Speicher and Wang disclose all the limitations as discussed in the rejection of claims 6-8, and therefore apparatus claims 16-18 are rejected using the same rationales.

Allowable Subject Matter
Claims 4-5, 9-10, 14-15 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please also see PTO-892:
Li et al. US 20210119717 A1 in para. [0288] teaches a master clock device in an Ethernet network is a PLC, and a master clock in the Ethernet network is determined by the PLC. FIG. 2 shows a master clock T1 in an Ethernet network synchronization domain. In the Ethernet network synchronization domain, UE and a UPF are considered as two adjacent nodes. During clock synchronization, when the UPF is used as a master clock node, the UE needs to perform clock synchronization based on master clock information of the UPF.

Xiong US 20220210755 A1 in para. [0047] and FIG. 2, a time synchronization message may be transmitted by a TSN GM through downlink (hereinafter referred to as DL for short) data, namely, transmitted by a user plane of the UE. The DL data including the time synchronization message of the TSN GM first reaches the NW-TT/UPF entity, enters the 5G system, then reaches the UE and the DS-TT thereof, and finally reaches the UE side ES.

Wang et al. US 20220216932 A1 in para. [0082] The UE/TT 504 or UE 212 can terminate the gPTP Announce messages, extract the “clock domain info” provided by the domainNumber(s) therein, and then deliver the extracted clock domain info using 5GS control plane signaling. Note that additional information provided by the Announce messages is also used to perform the Best Master Clock Algorithm (BMCA). BMCA is part of the (g)PTP standard (see, e.g., IEEE 1588, clause 6.6.2.3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUTCHUNG CHU/Primary Examiner, Art Unit 2468